Citation Nr: 1631726	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-30 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to July 1, 2013 and in excess of 40 percent as of July 1, 2013 for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION


The Veteran served on active duty in the Marine Corps from July 1955 to July 1959 and in the Air Force from November 1959 to August 1960.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran offered testimony during a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

The case was remanded in August 2015 and April 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the case must be remanded, but it is necessary to comply with a recent Court decision.

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Id, at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.  The matter must be remanded for an examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine examination to determine the severity of his service-connected low back disability since 2010.  A discussion of the Veteran's current level of severity as well as a retrospective opinion is being requested.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.   The report should discuss the examiner's objective evaluation for any weakened movement of the low back, excess fatigability with use, incoordination, and painful motion.

a) To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups. The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  The examiner is again asked to provide retrospective commentary on the Veteran's level of disability since 2010, if possible.   



b) To comply with Correia, testing of the range of low back motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges if applicable.  If such are not applicable, the examiner should state such along with an explanation.  The examiner is again asked to provide retrospective commentary, if possible.   

c) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.  

2.  Then, readjudicate the claims for a higher rating for the Veteran's lumbar disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




